/S75-fK
ORIGINAL                 NO. PD-1575-15

                             IN THE

                     COURT OF CRIMINAL

                            APPEALS

                           OF TEXAS                        COURT OF CRIMINAL APPEALS
                                                                DEC 112015
               TRISTAN OMARR ARMSTRONG,

                            Petitioner
                                                            AbelAcosta,Clerk


                     THE STATE OF TEXAS


                                                               FILED
            Petition in Cause No. 2013-CR-5695 from theC0URT OF CRIMINAL APPEALS
             District Court ofBexar County, Texas and        "tC 11 2015
                   The Court of Appeals for the
                                                           Abel Acosta, Clerk
                      First District of Texas




           PETITION FOR DISCRETIONARY REVIEW




                     Tristan Omarr Armstrong
                          P.O. Box 2354

                 Universal City, Texas 78148-1354


                                                  ATTORNEY FOR PETITIONER

                                                          INDIGENT
                                  TABLE OF CONTENTS




Index of Authorities                                                                  ii

Statement Regarding Oral Argument                                                     2

Statement of the Case                                                                 3

Statement of Procedural History of the Case                                           3

Grounds for Review                                                                   3-4

       I.      Appellant's Court Appointed Counsel, Oscar Cantu Jr. intentionally deceived the
               Court of Appeals by submitting misleading correspondence.

       II.     Oscar Cantu Jr. confirmed his self, along with Patrolman Grey, all officers who
               swore under oath on May 29, 2014, and Universal City Police Department are part
               of an exceptional question that requires an extensive review by the Court of
               Appeals.

Argument in Support of Reason for Review                                             4-5

Prayer for Relief                                                                     5

Appendix                                                                              6
                                INDEX OF AUTHORITIES

CASE LAW:

Anders v. California,

       386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) (Anders Brief)



CONSTITUTIONS:

U.S. Const, amend. I § 3.

U.S. Const, amend. IV %2.

U.S. Const, amend. V § 2.

U.S. Const, amend. VI § 3.

U.S. Const, amend. VIII § 2.



STATUES:

26 U.S.C. § 7206(c)

TEX. PENAL CODE § 39.01.2 (b)

TEX. PENAL CODE § 39.01. (b)

TEX. PENAL CODE § 39.02. (a)

TEX. PENAL CODE § 28.04



RULES:

Rule 44.2(a), TEX R. APP. PROC.

Rule 44.2(b), TEX R. APP. PROC.

Rule 44.2(c), TEX R. APP. PROC.
             NO. PD-1575-15

                 IN THE

         COURT OF CRIMINAL

                APPEALS

                OF TEXAS




    TRISTAN OMARR ARMSTRONG

                     v.



         THE STATE OF TEXAS




Petition in Cause No. 2013-CR-5695 from the

 District Court of Bexar County, Texas and

     The Court of Appeals for the First

     Supreme Judicial District of Texas
                         STATEMENT REGARDING ORAL ARGUMENT




        The grounds for review set forth in this petition concerns the Court of Appeals, how

Appellant's Counsel Oscar Cantu Jr., concluded Patrolman Grey's testimony was consistent

describing his probable cause of action detaining the Appellant '(R.R. v5 pg.9). Cross

examination by defense, proved Patrolman Grey was inconclusive and inconsistent in his

testimony. An act of Perjury under 26 U.S.C. §7206 fraud and false statements. Additionally,

Patrolman Grey swore under oath, he discovered a marijuana "roach" in the Appellant's vehicle

(R.R. V5 pg. 11). However, Appellant's Fourth Amendment has been violated, ambiguous of a

valid search warrant initially obtained. Neglecting his Eighth Amendment of cruel and unusual

punishment inflicted under false pretenses.


         Moreover, Oscar Cantu Jr. failed to disclose to the Court of Appeals, testimony of

Patrolman Grey's Criminal background, regarding Universal City Police Department's Incident

No. 1300011013 occurring on 06/01/2013. Oscar Cantu Jr.'s court transcript pertains to

incriminating evidence recognizing Universal City Police Department as the perpetrator.

Exhibits submitted by the Appellant, identifying negligent officers on duty violating Penal Code

§28.04 Reckless Damage or Destruction via use of a blunt object. All Officers having

propinquity of Incident No. 1300011013 were present during trial May 29, 2014, and swore

under oath all accusations against Appellant were true beyond a reasonable doubt. Ironically,

every officer that swore under oath, did not have common knowledge of the alleged Evading



1As used in this petition, the record citation R.R. V5 refers to the clerk record, Oscar Cantu Jr. used to retrieve his
information. Petitioner did not accompany Court Appointed Counsel Oscar Cantu Jr. prior, during, nor after the
duration of Anders Brief.
Arrest occurring January 13, 2013. A violation of Appellant's Fourteenth Amendment, no state

shall make or enforce any law which shall abridge the privileges or immunities of citizens of the

United States.




                                STATEMENT OF THE CASE


       The petitioner was convicted by a jury of the offense Evading Arrest Detention with

Vehicle after a plea of not guilty; the punishment was assessed by the jury at two (2) years

confinement in the Texas Department of Criminal Justice Institutional Division. This conviction

was affirmed by the Court of Appeals for the First District on October 27, 2015.


                        STATEMENT OF PROCEDURAL HISTORY


       The Court of Appeals rendered its decision affirming petitioner's conviction on October

27, 2015, no motion for rehearing was filed by petitioner and the decision of the Court of

Appeals became its final ruling on November 12, 2015. This petition was then filed with the

clerk of The Court of Appeals within thirty (30) days after such final ruling to wit on

December 4, 2015.


                                       GROUND FOR REVIEW


I.     The Court of Appeals Erred in holding that Appellant's Counsel violated Penal Code

§39.02.a. with intent to harm or defraud another. Oscar Cantu Jr. knowingly submitted misleading

correspondence to The Court of Appeals. Appellant's Counsel infringed on Appellant's First

Amendment, denying his freedom of speech striking at his appeal.
II.     The Court of Appeals Erred in holding that Appellant's Sixth Amendment was ignored in

regards to an alleged second evasion. Overruling his right to interview all witnesses against him.

Consequentially, striping him of his First and Fifth Amendments. Rejecting his right to freedom

of speech and repudiating his right to an indictment by Grand Jury.




                    ARGUMENT IN SUPPORT OF REASON FOR REVIEW


I.         Appellant's Counsel, Oscar Cantu Jr. opted in labeling Appellant's Appeal with

predetermined opinions within his Anders Brief. Oscar Cantu Jr. insisted Appellant's appeal was

"wholly frivolous", "without merit", and provides "no reversible error". Sarcastically expressing

his inhumane motion to withdraw as Counsel, on grounds of 2Anders v. California. Oscar Cantu

Jr. violated Appellant's Sixth Amendment, on grounds of due process. Oscar Cantu Jr. hoaxed

the Court of Appeals with inaccurate correspondence between himself and the Appellant.

Appellant's Court Appointed Counsel knowingly breaches his agreement as legal Counsel

defiling Penal Code §39.01.2.b. In addition to his 39.0l.b violation governing the conduct of a

public servant.




II.        Appellant's Court Appointed Counsel deceived the Court of Appeals trusting his

information was accurate. However, Oscar Cantu Jr. deluded the Court of Appeals into believing

an alleged second Evading Arrest marathon ensued. Oscar Cantu Jr. neglected to acknowledge



2As used in this petition, the recordcitation Anders v. California refers to the explanation Oscar Cantu Jr. exhumes
to the Court of Appeals as to why he describes he fulfilled his Court Appointed obligation. Information recovered
by petitioner from Oscar Cantu Jr.'s Anders Brief, analyzing case number 01-14-00560-CR in the First Court of
Appeals.
     Appellant's Sixth Amendment was thoroughly violated. Appellant has been denied due process

     and his Civil Rights violated on an indictable scale. Oscar Cantu Jr. cannot provide evidence to

     the Court of Appeals an alleged second Evading Arrest episode transpired.           Oscar Cantu Jr.

     deliberately defames the Appellant's character and urges the Court of Appeals to uphold the trial

     court decision. Appellant's Court Appointed Counsel, calculatedly withheld vital information

     through Court of Appeals correspondence.              Oscar Cantu Jr., knowingly overlooked deviant

     behavior in connection to an abnormal circumstance.



                                               PRAYER FOR RELIEF


            For the reason herein alleged, the petitioner was denied a fair trial in Cause No. 2013-

     CR-5695. Therefore, petitioner prays this Court grant this petition, set this case for oral

     argument, and upon reviewing the judgement entered below, quash sentencing to include all

     alleged Warrants, and reinstate Appellant's Concealed Handgun License. Furthermore, all

     wrong doings by St. Mary's University reconciled, and granted admission into the University of

     Houston Law Center effective immediately. Heavenly Father, Appellant prays you bless him

     with an opportunity to deliver justice through the Courts to Susan D. Reed Et al. and every

     perpetrator involved within Universal City Police Department.


             Respectfully submitted,



      Sworn to and            re mi
  onthis_4_dayof.               20.Is
                                                                            Tristan Omarr Armstrong

              NOTARTPUBLIC                                                       P.O. Box 2354

MyCommission BcphwAftU^ l]^                                              Universal City, Texas 78148-1354

                                                                                 (210)284-9844
                                                                3P
                                 S&.r&fc,       LISA CARREON
                               f=*>.V'*^ No'arv Public, State of Texas
                                \>.f\J?£
                                 ''''•••':£^
                                                My Commission Expires
                                                    June 26, 2019
APPENDIX A
Opinion issued October 27, 2015




                                   In The


                            Court of gppeate
                                   For The


                        Jftrsft Btrtrtct of Cexa*

                            NO. 01-14-00560-CR



              TRISTAN OMARR ARMSTRONG, Appellant
                                      V.     -

                    THE STATE OF TEXAS, Appellee




                  On Appeal from the 226th District Court
                          Bexar County, Texas
                    Trial Court Case No. 2013-CR-5695




                        MEMORANDUM OPINION


     A jury found appellant, Tristan Omarr Armstrong, guilty of the third-degree

felony offense of evading arrest and assessed his punishment at two years'
confinement.' The trial court certified that the case is not a plea-bargain case and

that appellant has the right to appeal. Appellant timely filed a notice of appeal.

      Appellant's appointed counsel on appeal has filed a motion to withdraw,

along with a brief stating that the record presents no reversible error and the appeal

is without merit and is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.

1396(1967).

      Counsel's brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. See id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807,

812-13 (Tex. Crim. App. 1978).          Counsel indicates that he has thoroughly

reviewed the record and is unable to advance any grounds of error that warrant

reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State, 193
S.W.3d 153, 155 (Tex. App.—Houston [1st Dist] 2006, no pet.).

      Counsel has also informed us that he delivered a copy of the appellate record

and the brief to appellant and informed him of his right to file a response. See In re

Schulman, 252 S.W.3d 403, 408 (Tex. Crim. App. 2008); see also Kelly v. State,



      See Tex. Penal Code Ann. § 38.04(a), (b)(2)(A) (Vernon Supp. 2014).

      The Texas Supreme Court transferred this appeal from the Court of Appeals for
      the Fourth District of Texas to this Court pursuant to its docket equalization
      powers. See Tex. Gov't Code Ann. § 73.001 (Vernon 2013) ("The supreme
      court may order cases transferred from one court of appeals to another at any time
      that, in the opinion of the supreme court, there is good cause for the transfer.").
436 S.W.3d 313, 319 (Tex. Crim. App. 2014) (holding that appellate counsel who

files Anders brief must "take concrete measures to initiate and facilitate the process

of actuating his client's right to review the appellate record, if that is what his

client wishes"). Appellant has not filed a pro se response.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds

for review, and the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400 (emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824,

826-27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing

court determines whether arguable grounds exist by examining entire record). We

note that an appellant may challenge a holding that there are no arguable grounds

for appeal by filing a petition for discretionary review in the Court of Criminal

Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel's motion to

withdraw.3 Attorney Oscar Luis Cantu, Jr. must immediately send appellant the



3     Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Court of Criminal
required notice and file a copy of the notice with the Clerk of this Court. See Tex.

R. App. P. 6.5(c).

                                 PER CURIAM



Panel consists of Justices Keyes, Massengale, and Lloyd.


Do not publish. Tex. R. App. P. 47.2(b).




      Appeals. See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997) (per
       curiam).
                  g^
                                        Soo